The Chancellor.
The motion to dissolve the injunction must be denied. It appears by the bill, that the complainants have title derived from the state to the land under water, on which the abutments and middle pier of the proposed bridge are to be built. They have not consented to such use of the land. No compensation has been made or tendered to them for their damages, nor have any proceedings for condemnation been taken. On established principles, they are entitled to the protection of this court against such an invasion of their rights of property. • The fact that they hold the land subject to the right of public navigation, secured by the act of the legislature, by which their title was granted, is not sufficient ground for denying them that protection. Nor do they appear to have forfeited their claim to the consideration of this court by laches.